Case 2:19-cv-00793-JLB-NPM Document 23 Filed 03/26/21 Page 1 of 8 PageID 132




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

THOMAS R. OLRICH,

             Plaintiff,

v.                                                   Case No. 2:19-cv-793-JLB-NPM

CARLOS VELLARDE, DOTTY RIDDLE,
WELLPATH RECOVERY SOLUTIONS, and
FLORIDA CIVIL COMMITMENT CENTER,

             Defendants.
                                        /

                                      ORDER

      Plaintiff Thomas R. Olrich is a pro se civil detainee at the Florida Civil

Commitment Center (“FCCC”) who is awaiting trial under Florida’s Jimmy Ryce

Act. Fla. Stat. §§ 394.910–.932. He filed suit against the contractor that operates

the FCCC (Wellpath Recovery Solutions, or “Wellpath”) and two of its employees

(Carlos Vellarde and Dotty Riddle) for ostensibly denying him a job as an infirmary

orderly, among other related affronts. 1 (Doc. 1.) Defendants move to dismiss Mr.

Olrich’s complaint for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). (Doc. 17.) Mr. Olrich has not filed a response to Defendants’ motion. 2




      1 As Defendants observe in their motion to dismiss, Mr. Olrich has named the
FCCC itself as a Defendant in this case. (Doc. 17 at 8–9.) The FCCC is simply the
name of a facility—it does not represent a natural or juridical person. Going
forward, the Court will assume that Mr. Olrich meant only to sue Wellpath, the
contractor that operates the facility.
      2Mr. Olrich previously filed a motion for miscellaneous relief, which the
Magistrate Judge granted after liberally construing it as a motion for extension of
Case 2:19-cv-00793-JLB-NPM Document 23 Filed 03/26/21 Page 2 of 8 PageID 133




      After carefully reviewing Mr. Olrich’s pro se complaint, the Court agrees with

Defendants that Mr. Olrich fails to state a claim under any of the numerous

theories he cites. Accordingly, Defendants’ motion to dismiss is GRANTED, and

Mr. Olrich’s pro se complaint is DISMISSED WITHOUT PREJUDICE.

                                    BACKGROUND 3

      Mr. Olrich alleges that, on May 30, 2019, Mr. Vellarde—who Mr. Olrich

describes as a “job coordinator/director” at the FCCC— “deprived [him] of the right

to work in the Infirmary Orderly position.” (Doc. 1 at 4–5.) The reason Mr.

Vellarde supposedly gave Mr. Olrich for this decision was that Mr. Olrich

committed a “rule infraction” on December 21, 2018. (Id. at 5.) According to Mr.

Olrich, he was found “not guilty” of Mr. Vellarde’s cited violation by the “behavior

management committee.” (Id. at 6.)

      Mr. Olrich further claims that Mr. Vellarde “den[ied him the] equal

opportunity of applying for any job opening, which [he was] qualified to fill.” (Id.)

Mr. Vellare purportedly justified this denial by telling Mr. Olrich “that a prisoner

accused of any sex offense [is] banned from working around women.” (Id.) Such a


time to respond to Defendants’ motion to dismiss. (Docs. 18–19). Mr. Olrich then
filed a motion to appoint counsel, which was denied. (Docs. 20, 22.)
      3  “At the motion to dismiss stage, all well-pleaded facts are accepted as true,
and the reasonable inferences therefrom are construed in the light most favorable to
the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 n.1 (11th Cir.
1999) (citing Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th
Cir.1998)). A complaint must provide “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under this
standard, the complaint “must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).


                                            2
Case 2:19-cv-00793-JLB-NPM Document 23 Filed 03/26/21 Page 3 of 8 PageID 134




response is, according to Mr. Olrich, completely nonsensical because the FCCC’s

purpose is to house sex offenders. (Id. at 6.)

       Mr. Olrich’s responded to these affronts by filing a resident grievance form

documenting his experience with Mr. Vellarde. (Doc. 1-1.) In addition to the space

on the grievance form reserved for a “brief’ summary of the grievance, Mr. Olrich

appended five additional handwritten pages. (Id.) Ms. Riddle, who served as the

“grievance examiner,” returned Ms. Olrich’s grievance form without addressing its

substance “due to [its] excessive length.” (Id.)

       Finally, Mr. Olrich alleges that FCCC acted with “deliberate indifference” by

rescinding its former policy of posting a public notice “of all Job Openings in every

housing unit, thereby giving equal opportunity to apply for a job.” (Doc. 1 at 6.)

This previous policy has apparently been replaced by a “tap-on-shoulder” system,

which Mr. Olrich believes “is not a civilized process.” (Id.; Doc. 1-1 at 3.)

                                       DISCUSSION

       Mr. Olrich lists five claims in his pro se complaint:

       1.        Circumventing the Right to Work—Article I, Section 6 of the Florida
                 Constitution.

       2.        Job Discrimination—Fourteenth Amendment—Due Process of Law

       3.        Deliberate Indifference—Eighth Amendment—Cruel and Unusual
                 Punishment.

       4.        Circumventing PRG-24—Resident Worker Program—Eighth and
                 Fourteenth Amendment.

       5.        Conspiracy Against Rights—18 U.S.C. § 241.

(Doc. 1 at 4.)



                                            3
Case 2:19-cv-00793-JLB-NPM Document 23 Filed 03/26/21 Page 4 of 8 PageID 135




       The Court can easily dispose of Mr. Olrich’s first claim because Article I,

Section 6 of the Florida Constitution has nothing to do with the allegations in his

pro se complaint. The threefold purpose of this provision is to: (1) prohibit denial or

abridgment of a person’s right to work based on membership or non-membership in

a labor union or labor organization, (2) constitutionally enshrine the right to

collective bargaining, and (3) limit the right of public employees to strike. Mr.

Olrich’s complaint has nothing to do with union membership, collective bargaining,

or the right to strike. Thus, even if Article I, Section 6 were self-executing (which

appears doubtful), 4 it would not further Mr. Olrich’s cause.

       Claims 2, 3, and 4 seem to contemplate violations of federal constitutional

rights, so the Court will assume that Mr. Olrich intended to bring these claims

under 42 U.S.C. § 1983. Cf. Houtsma v. Unknown Defendant, No. 2:18-cv-598-FtM-

38CM, 2018 WL 4354830, at *1 (M.D. Fla. Sept. 12, 2018) (“Plaintiff appears to be

filing a § 1983 claim alleging that he is not safe in the FCCC . . . .”).

       Section 1983 creates a cause of action for a person who, under color of state

law, was deprived of “any rights, privileges, or immunities” secured by the federal



       4 Florida Statutes, Chapter 447, implements the protections of Article I,
Section 6. See Int'l Ass'n of Firefighters Loc. S-20 v. State, 221 So. 3d 736, 737 (Fla.
1st DCA 2017) (citing State v. Fla. Police Benevolent Ass'n, 613 So.2d 415, 418 (Fla.
1992)). The Florida Supreme Court has held that the Florida legislature had a duty
to provide a means of enforcing organic law concerning basic rights. Dade Cnty.
Classroom Tchrs. Ass'n v. Legislature, 269 So. 2d 684, 688 (Fla. 1972) (declining to
judicially implement rules regarding collective bargaining by public employees
because it was confident that the Florida legislature would fulfill its duty to create
legislative standards on the right of collective bargaining by public employees, as
guaranteed by Article I, Section 6). Mr. Olrich has not pleaded a claim under
Chapter 447, nor should he; it is irrelevant to his alleged problems.


                                            4
Case 2:19-cv-00793-JLB-NPM Document 23 Filed 03/26/21 Page 5 of 8 PageID 136




Constitution or federal law. Thus, “[t]o prevail on a claim under § 1983, a plaintiff

must demonstrate both (1) that the defendant deprived her of a right secured under

the Constitution or federal law and (2) that such a deprivation occurred under color

of state law.” Arrington v. Cobb Cnty., 139 F.3d 865, 872 (11th Cir. 1998).

      The Fourteenth Amendment’s Due Process Clause provides that a state shall

not “deprive any person of life, liberty, or property, without due process of law.” To

state a claim under section 1983 for violation of the Fourteenth Amendment’s Due

Process Clause, a plaintiff must show: “(1) a deprivation of a constitutionally-

protected liberty or property interest; (2) state action; and (3) constitutionally-

inadequate process.” Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003)

(citing Cryder v. Oxendine, 24 F.3d 175, 177 (11th Cir.1994)).

      The Eleventh Circuit has held that a prison inmate generally does not have a

constitutionally protected interest in a particular prison job. Adams v. James, 784

F.2d 1077, 1079–80 (11th Cir. 1986) (noting, however, that “lack of entitlement to a

particular privilege does not free prison administrators to grant or withhold the

privilege for impermissible reasons”); see also Searcy v. Prison Rehab Indus. &

ENT, Inc., 746 F. App'x 790, 795 (11th Cir. 2018) (same).

      Mr. Olrich is not a prisoner, and FCCC is not a prison. Regardless, the Court

has found no case holding that a person being housed in a civil commitment facility

has a constitutionally protected interest in being employed. The few courts to have

addressed this issue have decided precisely to the contrary. See, e.g., Freeze v.

Velarde, No. 2:18-cv-114-FtM-29NPM, 2020 WL 886485, at *2 (M.D. Fla. Feb. 24,




                                            5
Case 2:19-cv-00793-JLB-NPM Document 23 Filed 03/26/21 Page 6 of 8 PageID 137




2020) (“Since Plaintiff does not have a constitutionally protected property interest

in the FCCC computer lab job, his claim fails.”); Perseke v. Moser, No. 16-cv-557

(PJS/LIB), 2016 WL 6275191, at *4 (D. Minn. Sept. 26, 2016) (“MSOP patients have

no protected interest in employment while in the MSOP.”), report and

recommendation adopted, 2016 WL 6246761 (D. Minn. Oct. 25, 2016); Young v.

Emmanuel, No. CV 15-4253(SRC), 2016 WL 3408853, at *5 (D.N.J. June 15, 2016)

(“There is no independent right of a civilly committed sex offender to maintain

institutional employment.”); Robinson v. Virginia, No. 1:12CV112 TSE/TCB, 2012

WL 681635, at *4 (E.D. Va. Feb. 29, 2012) (holding that civilly committed plaintiff

failed to state a claim under section 1983 for termination of Community Living

Incentive Program, or “CLIP,” because he had “no constitutional right to job

opportunities”); Strutton v. Blake, No. 4:04CV616-DJS, 2006 WL 335715, at *8

(E.D. Mo. Feb. 14, 2006) (“[C]ivilly committed persons, such as plaintiffs, do not

have this alleged right to work.”). Because Mr. Olrich’s desired job as an infirmary

orderly does not represent a constitutionally protected interest, his Fourteenth

Amendment claims must be dismissed. 5



      5 Cases like Adams imply that there may be “impermissible reasons” for
denying employment benefits to people in Mr. Olrich’s situation. 784 F.2d at 1080
(“The doctrine of unconstitutional conditions prohibits terminating benefits, though
not classified as entitlements, if the termination is based on motivations that other
constitutional provisions proscribe”). An example would be depriving someone of
employment benefits as a means of racial discrimination. See Searcy, 746 F. App'x
at 794. But the Court has no reason to believe this is such a case. Though Mr.
Olrich uses the word “discrimination” in his complaint several times, the only
“discrimination” he cites is a prison-like employment policy that he believes “should
not exist in a treatment facility,” and a tap-on-shoulder hiring process that he
believes is “not a civilized process.” (Doc. 1 at 5–6.) The Court fails to see how Mr.


                                          6
Case 2:19-cv-00793-JLB-NPM Document 23 Filed 03/26/21 Page 7 of 8 PageID 138




      Similarly, the Eighth Amendment’s protection against “cruel and unusual

punishments” does not help Mr. Olrich. “A work assignment does not constitute a

basic human need . . . and being deprived from working does not constitute an

Eighth Amendment violation.” Millare v. Stratton, No. 16-cv-1633-BAS-MDD, 2017

WL 9604609, at *8 (S.D. Cal. Feb. 28, 2017), report and recommendation adopted,

2017 WL 1277798 (S.D. Cal. Apr. 6, 2017); see also Rhodes v. Chapman, 452 U.S.

337, 348 (1981) (holding that the practice of housing two prisoners in one cell did

not violate the Eighth Amendment by virtue of, among other things, limited work

hours because “deprivations of this kind are simply not punishments”).

      To the extent Mr. Olrich may be upset that Ms. Riddle rejected his written

grievance because it was too long, the Court likewise does not believe any

constitutional issue is implicated. See Freeze, 2020 WL 886485, at *2 (“Plaintiff has

no constitutionally protected liberty interest in the FCCC’s grievance procedures.”);

see also Bramlett v. Masters, No. 2:19-cv-712-FtM-38NPM, 2019 WL 4888832, at *2

(M.D. Fla. Oct. 3, 2019) (“An alleged due process violation of the Fourteenth

Amendment regarding grievance procedures does not give rise to a stand-alone

claim under § 1983.” (citation omitted)).

      Finally, the Court rejects Mr. Olrich’s conspiracy claim. Putting aside the

fact that Mr. Olrich cites a criminal conspiracy statute in his complaint, there can



Olrich’s disagreement with FCCC’s disciplinary and hiring processes could rise to
the level of a constitutional violation. Though Mr. Olrich resents FCCC’s apparent
practice of restricting sex offenders from certain jobs, the Court likewise fails to see
how this policy invidiously “discriminates” against anyone if the discrimination is
not based on constitutionally problematic criteria.


                                            7
Case 2:19-cv-00793-JLB-NPM Document 23 Filed 03/26/21 Page 8 of 8 PageID 139




be no civil conspiracy without an underlying claim. See Scolieri v. John Hancock

Life Ins. Co. (U.S.A.), No. 2:16-cv-690-FTM-38CM, 2017 WL 700215, at *6 (M.D.

Fla. Feb. 22, 2017). Because the Court has dismissed all of Mr. Olrich’s underlying

claims, it must necessarily dismiss his conspiracy claim as well. Id.

                                    CONCLUSION

       For the reasons above, Defendants’ motion to dismiss (Doc. 17) is

GRANTED, and Mr. Olrich’s pro se complaint (Doc. 1) is DISMISSED WITHOUT

PREJUDICE. The Clerk is DIRECTED to terminate any pending deadlines and

close the file. 6

       ORDERED in Fort Myers, Florida, on March 26, 2021.




       To the extent Mr. Olrich’s supplemental filing in support of his motion to
       6

appoint counsel (Doc. 20) raises unpleaded access-to-court issues, the Court need
not address them.


                                          8
